MICHAEL, Circuit Judge,
dissenting:
Perhaps the most fundamental tenet of the National Labor Relations Act is that an employee’s attitudes about and activities for or against a labor union are the employee’s own business, and any action by employer or union that interferes with this freedom is unlawful. Indeed, this tenet is so fundamental and familiar that only its most unsawy transgressors leave a trail of direct evidence of the transgression. Moreover, the sophisticated lawbreaker not only leaves few tracks but actively conceals them with ostensibly innocent explanations. It is the Board’s job, and not ours, to ferret out these hidden trails. We have clearly and repeatedly endorsed the use of circumstantial evidence to prove.unlawful motivation, and so long as this evidence is “substantial,” the Board’s assessment of its weight is conclusive. Consequently, I would, as I believe we must, enforce the Board’s holding that the discipline of Perez was unlawfully motivated.
The impact of the majority’s other error may prove far-reaching. The majority forbids the Board from amending a complaint except to include new conduct that is essentially identical to that alleged in the charge. The Supreme Court has held otherwise: “there can be no justification for confining [the Board’s] inquiry to the precise particu-larizations of a charge,” NLRB v. Fant Milling Co., 360 U.S. 301, 308, 79 S.Ct. 1179, 3 L.Ed.2d 1243 (1959), and the power to inquire into related misconduct necessarily includes the power to redress it. Harris’s plant closure threats were of the very same *206character as those alleged in the charge, they occurred during the same organizing drive, and Sam’s Club’s defense to them (a simple denial) was precisely the same. Nevertheless, the majority holds that the evidence that the charge and the amendment are “closely related” is insubstantial as a matter of law. If this holding stands, the majority .has wrought a sea change in the law.
I must respectfully dissent.
I.
I first address the unfair labor practices the Board found in connection with the “day of decision” discipline meted out to Perez.
A.
Subsections 8(a)(1) and (a)(3)1 serve the Act’s non-interference goal in slightly different ways. The former provision is a general interdiction of actions that “interfere with, restrain, or coerce employees in the exercise of the rights guaranteed” by § 7 of the Act.2 It is violated when “(1) an employer’s action can be reasonably viewed as tending to interfere with, coerce, or deter (2) the exercise of protected activity, and (3) the employer fails to justify the action with a substantial and legitimate business reason that outweighs the employee’s § 7 rights.” Medeco Security Locks, Inc. v. NLRB, 142 F.3d 733, 745 (4thCir.1998).
Subsection 8(a)(3) is a more narrowly focused protection of individuals’ rights to seek and retain employment whatever their attitudes about unions or collective bargaining. An employer may not discriminate “in regard to hire or tenure of employment ... to encourage or discourage membership in any labor organization.” This provision prohibits blacklisting of union supporters and discriminatory discharge or discipline of them. See Medeco, 142 F.3d at 741; NLRB v. Frigid Storage, Inc., 934 F,2d 506, 509-10 (4th Cir.1991). On the other hand, § 8(a)(3) does not establish a special preference for union members or grant them immunity from discipline; it prohibits only discrimination against them. An employer’s valid hiring standards and work rules may be strict, but that does not implicate § 8(a)(3).
Thus, the General Counsel bears the burden of proving “by a preponderance of the evidence that union antipathy did actually play a part in the [employer’s] decision[.]” NLRB v. Instrument Corp. of America, 714 F.2d 324, 328 (4th Cir.1983). Of course, this evidence need not be direct or conclusive.
It goes without saying that because the task of proving an employer’s motive is difficult, the Board may rely on circumstantial evidence presented by General Counsel in establishing that anti-union animus figured in the employer’s actions, provided that the circumstantial evidence is substantial and the inferences drawn there from reasonable.
Id. at 328.3 See also Frigid Storage, 934 F.2d at 510 (anti-union motive shown by timing of discharge, dubious explanation offered by employer, and employer’s prior anti-union statements).
Moreover, I believe that the majority over complicates the Board’s proof scheme, and, in doing so, fails to place a sufficient burden on Sam’s Club. The General Counsel’s burden of proof is always there: he must establish the existence of an illegal motivation by a preponderance of the evidence on the whole record. This showing may be relatively easy if the employer offers no facially legitimate reason for its action. Of course, the showing may be more difficult depending on the plausibility of the employer’s explanation and the evidentiary support for it. Medeco, 142 F.3d *207at 742. But this possible increase in the General Counsel’s “burden” is simply a function of the evidence and not something formally imposed by the law. Furthermore, I think it important to emphasize that the General Counsel satisfies his burden by showing a mixed motive: anti-union animus must not be “a substantial or motivating factor” in an adverse employment action. NLRB v. CWI of Maryland, Inc., 127 F.3d 319, 331 (4th Cir.1997). See NLRB v. Transportation Management Corp., 462 U.S. 393, 398-99, 103 S.Ct. 2469, 76 L.Ed.2d 667(1983) (“This construction of the Act — that to establish an unfair labor practice the General Counsel need show by a preponderance of the evidence only that a discharge is in any way motivated by a desire to frustrate union activity — [is] plainly rational and acceptable.”).4
The employer bears no burden of proof until and unless the violation is proved, at which point it can, if it wishes, attempt to establish that the violation is harmless because it would have taken the same action at the same time even without the established illegal motivation.5 See Wright Line, 251 N.L.R.B. 1083 (1980). It is not enough that the employer had some lawful motivation, even a predominant one. The lawful motivation must have been so great as to have assured the same result.
The majority does not appear to have held Sam’s Club to this strict burden of proof. Instead, it posits that upon Sam’s proffer of evidence of a legitimate reason for its actions, the burden shifts back to the General Counsel to prove “pretext.”
That the majority would impose this additional burden on the General Counsel shows, at the very least, that it has not required Sam’s to prove fully the Wright Line affirmative defense. Why? An employer that has proved by a preponderance of the evidence that it would have imposed the discipline at the same time and to the same degree for a legitimate, nondiscriminatory reason has necessarily proved that its proffered reason is not, in whole or in part, pretextual. If the ALJ finds that an adverse action would surely have taken place for a legitimate reason, there is nothing more to decide. An inevitable, legitimate reason cannot be a pretext. Only if the employer has not truly established the inevitability of lawful discipline could a pretext question remain viable, and, in my view, such an employer has lost its case.
This disagreement is not merely academic; it could determine the outcome in many, if not most, cases. The majority would require the General Counsel to establish, with the burden of proof, that a proffered reason is a mere “pretext.” I believe that the law requires far less from the General Counsel. If the proffered reason, whether by being pre-textual or legitimate but inadequate, would not have inevitably led to the discharge or the degree of discipline imposed, the employer’s affirmative defense fails. Because the burden of proving the defense is on the employer, the General Counsel may offer evidence on the issue or may simply rely on the inadequacy of the employer’s evidence. Moreover, if the General Counsel does offer evidence, he may assail the employer’s case wherever it is weakest. He may choose to attack the credibility of the proffered nondiscriminatory reason; he may, as here, choose to attack the level or timing of the discipline that is justified by the proffered reason; or he may choose both. But he certainly need not prove that the proffered reason is wholly pretextual.
This is a mixed-motive case. The Wright Line affirmative defense is not even implieat-*208ed unless the existence of an illegal motive is proved. The whole concept of “pretext” is ill suited to these cases, inasmuch as it implies “that the issue is whether either illegal or legal motives, but not both, were the ‘true’ motives behind the decision.” Transportation Management, 462 U.S. at 400 n. 5, 103 S.Ct. 2469 (explaining why Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981), is inapposite to the Wright Line analysis).
In sum, I believe that disparagement of circumstantial evidence and resort to cumbersome legal catchwords like pretext and the prima facie case serve only as ushers to error. The General Counsel has a straightforward case to prove: that an adverse employment action is “in any way motivated by a desire to frustrate union activity.” Transportation Management Corp., 462 U.S. at 398-99, 103 S.Ct. 2469. If he succeeds, the employer has a straightforward defense to prove: that the violation is harmless because it would have taken the same action at the same time. With this simple analytical framework in mind, I turn to the particular facts of this case.
B.
Substantial, though largely circumstantial, evidence supports the Board’s findings that the discipline given Perez for his unauthorized break was motivated in part by anti-union animus and that Sam’s Club failed to prove that it would have imposed the same discipline absent the illegal motive.
Perez’s pro-union activity was open and predated the purchase of the store by Sam’s Club. When Perez made a pro-union remark at a company meeting, he was summoned to department supervisor Bill Black’s office and warned to “tone down” his union activity. It was Black who meted out the discipline for Perez’s unauthorized break, again advising Perez to “learn to respect ... the people in charge here.”
Notably, Perez’s immediate supervisor, Davis, who had witnessed the misconduct, had prepared only a “performance coaching form,” that is, a written reprimand under Sam’s progressive discipline policy. Notwithstanding this decision, Black, along with general manager Kramer, stepped up the discipline to a one-day suspension, the harshest level short of outright termination. This escalation was not preceded by any inquiry into Perez’s “side of the story,” and when here turned, his attempts to tell his side of the story were assailed as yet more insubordination. He was “written up” once again and forced to sign the forms or be fired. The General Counsel also established that another employee had been treated more leniently than Perez for similar misconduct.
In sum, there is evidence that Perez was a union supporter, the company knew it, a company manager discouraged his union activity, the same manager imposed harsher discipline on Perez than his own supervisor had recommended, and a similarly situated employee was treated less harshly. This is evidence that “a reasonable mind might accept as adequate to support a conclusion” that anti-union animus played a role in the action taken against Perez and that the company would not have taken the same action for wholly permissible reasons. See Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938). Hence, it is substantial evidence. As a result, I would enforce the Board’s order insofar as it holds that the treatment of Perez violated § 8(a)(1) as well as § 8(a)(3).
II.
The majority’s holding that the Board improperly amended the complaint blazes a new, and in my view misguided, path for our court. It is a path over which, I fear, we may trample the rightful powers of the Board.
A.
The Board may amend a complaint “at any time before issuance of an order based thereon.” 29 U.S.C. § 160(b). However, in order to preserve the integrity of the Act’s six-month statute of limitations,6 all alleged violations' — be they in the original or an amend*209ed complaint — must be “closely related” to those asserted in the charge and must have occurred within six months of the charge. FPC Holdings, Inc. v. NLRB, 64 F.3d 935, 941 (4th Cir.1995).
It should be beyond argument that new allegations need not be identical to the original ones. After all, the power to amend is the power to change. • A “power” merely to repeat oneself or to add only inconsequential information would be a mockery of the word. Yet this bare pretense of power appears to be all the majority would suffer the Board to have.
B.
This evisceration of the Board’s authority is of great moment. The National Labor Relations Act was not passed for the private benefit of unions or employers; it was passed to protect commerce from the crippling effect of industrial strife. The Board enforces the law for the benefit of all of us.
On the other hand, Congress did not intend for the Board to intervene in a given workplace uninvited. As a result, it created the Labor Act’s characteristic charge/complaint process. Upon the filing of a timely charge, the Board obtains the power to investigate and, if the public interest requires, to file a complaint. However, the Board is not unduly hamstrung by the terms of the charge.
A charge filed with the Labor Board is not to be measured by the standards applicable to a pleading in a private lawsuit. Its purpose is merely to set in motion the machinery of an inquiry. The responsibility of making that inquiry, and of framing the issues in the case is one that Congress has imposed upon the Board, not the charging party. To confine the Board in its inquiry and in framing the complaint to the specific matters alleged in the charge would reduce the statutory machinery to a vehicle for the vindication of private rights. This would be alien to the basic purpose of the Act. The Board was created not to adjudicate private controversies but to advance the public interest in eliminating obstructions to interstate commerce, as this Court has recognized from the beginning.
Once its jurisdiction is invoked the Board must be left free to make full inquiry under its broad investigatory power in order properly to discharge the duty of protecting public rights which Congress has imposed upon it. There can be no justification for confining such an inquiry to the precise particularizations of a charge.
Fant Milling Co., 360 U.S. at 307-08, 79 S.Ct. 1179 (citations and footnote omitted). On the other hand, the Board does not have “carte blanche to expand the charge as [it] may please,” id. at 309, 79 S.Ct. 1179, because “any allegations which eventually turn up in a complaint must be, as a threshold requirement, the product of the investigation triggered' by a charge.” Speco Corporation, 298 NLRB 439, 440 (1990). The Board refers to such “product of the investigation” claims as “closely related” ones.
C.
We have approved the Board’s use of a three-factor test to determine whether the new and old claims are “closely related”: whether the new allegation and charge allegation (1) involve the same legal theory, (2) arise from the same factual circumstances or sequence of events, and (3) call for the same or similar defenses. FPC Holdings, 64 F.3d at 941 (citing Redd-I, 290 NLRB 1115, 1118 (1988)).
[A]llegations are closely related when they are “part of an overall plan to resist organization[,] ... whether or not the acts are of precisely the same kind and whether or not the charge specifically alleges the existence of an overall plan on the part of the employer.”
FPC Holdings, 64 F.3d at 941 (quoting Waste Management of Santa Clara Co., Inc., 308 NLRB 50 & n. 2, 1992 WL 186632 (1992)).
The issue is a mixed question of law and fact. Our FPC Holdings case establishes the legitimacy of the Board’s legal standard, so the Board’s conclusion that charges are “closely related” must be affirmed if it is supported by substantial evidence. Don Lee *210Distributor, Inc. v. NLRB, 145 F.3d 834, 845 (6th Cir.1998); see Fall River Dyeing & Finishing Corp. v. NLRB, 482 U.S. 27, 42, 107 S.Ct. 2225, 96 L.Ed.2d 22 (1987). I believe that it is.
D.
Both the charge and the original complaint alleged that Debra Belt, a Sam’s Club manager, told employees that the company does not tolerate unions and that it might close the store if the union won the election. In the amended complaint, the General Counsel added an allegation that Stan Harris, a manager of higher rank than Belt, repeatedly warned union organizers, within earshot of employees, that the company is so “powerful” that it “would never be organized by any union” and “would close down before [the union] would ever get a contract.” Thus, the amended complaint asserted that two managers made essentially the same coercive statements during the same organizing drive in the presence of members of the same proposed bargaining unit. I suppose it is possible that these events were wholly unrelated and that their coincidence was mere happenstance. But surely the Board’s conclusion otherwise was supported by substantial evidence, and we ought to defer to it.
E.
There is no deference to be had today. The linchpin of the majority’s holding is its own finding that “there is no evidence on the record to support a conclusion that Sam’s was pursuing an effort or crusade against the Union through illegal means,” ante at 205. The majority lauds Sam’s managers, including Harris himself, for their training and efforts in preventing unfair labor practices. These factual findings areas baffling as they are improper under the standard of review. The Board found that Harris, the operations manager of the store, threatened to close the store if the organizing drive was successful. Such actions by a high-ranking manager support a reasonable inference that other coercive incidents involving lower-ranked managers (for example, the warnings to and discriminatory discipline of Perez) were indeed a manifestation of the true attitude of Sam’s management in general.
The four “dissimilar[ities]” between the Harris and Belt allegations listed by Sam’s Club (and highlighted by the majority) are inconsequential. See ante at 203. Coercive threats are coercive threats, whether they are communicated through a whisper, over a loud-speaker, or by Morse code. As I mentioned above, Harris’s high rank and brazenness in making repeated threats in public and in front of union organizers make it more, and not less, likely that the coercive actions of lower level managers were related actions rather than products of individual initiative.
We have certainly upheld similar amendments in the past. For example, in Rock Hill Telephone Co. v. NLRB, 605 F.2d 139, 142 (4thCir.1979), we held that an amendment was proper simply on the basis that “all of the allegations ... concern the Company’s response to the Union’s organizing effort.” In FPC Holdings the employer reprimanded employees for meeting to “discuss pay” at a restaurant during lunch. These employees later decided to seek union representation; soon thereafter, two of them were fired. The original complaint alleged only that the terminations were unlawful, but at the hearing the complaint was amended to assert a § 8(a)(1) violation arising from the reprimands. We upheld the Board’s conclusion that the violations were “closely related.” Finally, in NLRB v. CWI of Maryland, Inc., 127 F.3d 319, 328 (4th Cir.1997), the charge stated simply that, during an organizing drive, the employer “made threats and promises to its employees to destroy their rights under the act.” The complaint went much further, detailing three categories of threats made by the employer’s president. We held that because the specific allegations involved the same legal theory, arose from the same sequence of events, and called for the same legal defenses, they were “closely related” to the general one asserted in the charge.
There is a common thread here. Rock Hill, FPC Holdings, and CWI of Maryland recognize that a union organizing campaign is just that — a campaign, and not simply a *211series of random, uncoordinated incidents. Likewise, an employer’s campaign against organization, be it lawful persuasion, unlawful coercion, or some combination of both,is a sequence of closely related events. See Don Lee, 145 F.3d at 845 (complaint based on charge of refusal to bargain in good faith related to “entire course of collective bargaining” and could be amended to include new allegations of employer misconduct during that course); Truck Drivers & Helpers Union, Local 170 v. NLRB, 993 F.2d 990, 1001 (1st Cir.1993) (“It is sufficient that both charges are part of the same effort or crusade against the union.”); NLRB v. Overnite Transportation Co., 938 F.2d 815 (7th Cir.1991) (threats during successful organizing campaign and subsequent refusal to bargain were part of single anti-union crusade; amendment permitted). Today this common thread is cut.
III.
Because I would permit the amendment of the complaint, I must address whether the Board’s finding that Harris violated § 8(a)(1) by threatening to close the store is supported by substantial evidence.7 I easily conclude that it was.8 First of all, there is no doubt that the statements, if made, violated the Act. See NLRB v. Grand Canyon Mining Co., 116 F.3d 1039, 1044 (4th Cir.1997); Nueva Engineering, 761 F.2d at 966. The only issue is the factual one: whether the threats were made. Burris and Adgerson each testified that they were; Harris and George Fas-sitt (a Sam’s co-manager who often accompanied Harris) testified that they were not. The ALJ chose to believe the former, and the witnesses’ comparative demeanor played a central role in her decision:
[T]hese women [Burris and Adgerson] spoke simply, directly and without affectation. They could have attributed a host of unlawful statements to a wide number of management officials, but they pinpointed Harris, whose duties admittedly put him in their path on a daily basis.
In contrast to Adgerson’s and Burris’ unassertive demeanor, Harris appeared to be an extroverted, confident individual who would have little hesitation in attempting to impress two unsophisticated union volunteers with the power of his employer.
Credibility determinations must be accepted by a reviewing court absent “exceptional circumstances.” NLRB v. Air Products and Chemicals, Inc., 717 F.2d 141, 143 (4th Cir.1983). “Exceptional circumstances” include a credibility determination that is “is unreasonable, contradicts other findings of fact, or ‘is based on an inadequate reason or no reason at all.’ ” NLRB v. McCullough Environmental Services, Inc., 5 F.3d 923, 928 (5th Cir.1993) (citation omitted) (quoted in Fieldcrest Cannon, Inc. v. NLRB, 97 F.3d 65, 69-70 (4th Cir.1996)). The ALJ’s findings here are unassailable under this standard.
I would enforce the order of the Board.

. 29 U.S.C. §§ 158(a)(1), (a)(3).


. 29 U.S.C. § 157. The section provides:
Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection, and shall also have the right to refrain from any or all of such activities [subject to an exception not relevant here].


.Circumstantial evidence is not necessarily inferior to direct evidence. “Some circumstantial evidence is very strong, as when you find a trout in the milk.” Thoreau, The Journal (from entry for November 11,1850)(reprinted in The Heart of Thoreau’s Journals 40 (O. Shepard ed., Dover Pub.1961)).


. For some reason, the Board generally refers to the General Counsel's burden of proof as a "pri-ma facie case," which, through confusion with uses of that term in other contexts, has led to premature shifting of the burden of proof on less than the whole record. E.g., CWI of Maryland, 127 F.3d at 330-32 & n. 7 (collecting cases expressing frustration at Board’s terminology).


. [P]roof that the discharge would have occurred in any event
and for valid reasons amount[s] to an affirmative defense on which the employer carriefs] the burden of proof by a preponderance of the evidence. "The shifting burden merely requires the employer to make out what is actually an affirmative defense
Transportation Management, 462 U.S. at 400, 103 S.Ct. 2469 (quoting Wright Line, 251 N.L.R.B. at 1088 n. 11 (1980)).


. "[N]o complaint shall issue based upon any unfair labor practice occurring more than six months prior to the filing of the charge[.]” 29 U.S.C. § 160(b).


. The continuance granted to afford Sam's Club ample time to prepare its defense renders its assertion of a denial of due process untenable.


. Because the effect of the cease and desist order would be the same whether this § 8(a)(1) violation was established by Harris’s threats, the Porter-Belt incident, or both, I would not reach whether substantial evidence supported the ALJ’s finding that Belt had in fact made the statements attributed to her in Porter’s affidavit. While I cannot dispute the majority’s recitation of the rules of evidence, the ALJ saw something in Porter's demeanor that we cannot readily appreciate from here, specifically, she was "as reluctant' a witness as one could find.” The ALJ feared, with justification, that Sam’s Club might escape responsibility for coercive conduct because of the very effectiveness of the coercion.